DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 20 recites a “computer-readable recording medium.” A claim that covers both statutory and non-statutory embodiments embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter. The instant specification at ([0298-0299]) does not explicitly limit the computer-readable recording medium to non-transitory embodiments, nor does it explicitly exclude transitory embodiments. When the broadest reasonable interpretation of machine readable media in light of the specification as it would be interpreted by one of ordinary skill in the art encompasses transitory forms of signal transmission, a rejection as failing to claim statutory subject matter is appropriate.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) &102(a)(2) as being anticipated by Faulhaber, Jr. et al (US 2019/0156247).
Regarding Claim 1, Faulhaber teaches a method (Fig. 7) of selecting an artificial intelligence model for classifying input data ([0069], Fig. 7 operations of a method for dynamic accuracy-based deployment of machine learning models), the method comprising: 
obtaining first misclassified data of a first artificial intelligence model classifying data included in a training data set ([0070], Fig. 7, block 705, obtaining a plurality of inference results generated by a plurality of ML models of a group that generate a common type of inference), the first misclassified data indicating first data of the training data set for which the first artificial intelligence model incorrectly classifies the first data ([0071], Fig. 7, at block 710, determining, based at least in part on the plurality of inference results, a plurality of accuracy scores corresponding to the plurality of ML models, comparing the plurality of inference results generated by the plurality of ML models with the obtained ground truth values, and assigning an accuracy score for a model based on how frequent and/or how similar that model's inference results match the corresponding ground truth values, [0039], judging quality of results, i.e., whether they are correct, analytics engine 122 can compare the results from each of the multiple models to identify results that appear across the set with more frequently as being the most likely correct, analytics engine 122 can identify differences between the results, and send the results (and/or differences, or unique different results) through a judging system 126, which can be an automated system that is programmed with domain-specific knowledge or has access to correct answers (e.g., from previous results deemed acceptable)); 
obtaining second misclassified data of a second artificial intelligence model classifying the data included in the training data set ([0070], Fig. 7, block 705, obtaining a plurality of inference results generated by a plurality of ML models of a group that generate a common type of inference), the second misclassified data indicating second data of the training data set for which the second artificial intelligence model incorrectly classifies the second data ([0071], Fig. 7, at block 710, determining, based at least in part on the plurality of inference results, a plurality of accuracy scores corresponding to the plurality of ML models, comparing the plurality of inference results generated by the plurality of ML models with the obtained ground truth values, and assigning an accuracy score for a model based on how frequent and/or how similar that model's inference results match the corresponding ground truth values, [0039], judging quality of results, i.e., whether they are correct, analytics engine 122 can compare the results from each of the multiple models to identify results that appear across the set with more frequently as being the most likely correct, analytics engine 122 can identify differences between the results, and send the results (and/or differences, or unique different results) through a judging system 126, which can be an automated system that is programmed with domain-specific knowledge or has access to correct answers (e.g., from previous results deemed acceptable)); 
training a selection artificial intelligence model based on the first misclassified data and the second misclassified data ([0072], Fig. 7, at block 715, updating a model selector, based on the plurality of accuracy scores, to cause the model selector to select ones of the plurality of ML models to generate inferences for inference requests according to an updated distribution); 
providing the input data to the selection artificial intelligence model ([0073], Fig. 7, block 720 can include receiving the plurality of inference requests, [0053], model selector 110 utilizes a ML model 112 that evaluates a request as input to the model and outputs an identifier of which model is to be used); and 
selecting an optimal artificial intelligence model from among the first artificial intelligence model and the second artificial intelligence model to classify the input data, based on output of the selection artificial intelligence model ([0073], Fig. 7, block 720, providing, by the model selector, a plurality of inference requests to the plurality of ML models according to the updated distribution, using the plurality of requests by the model selector 110 to identify one or more ML models to provide inference requests to, and sending the inference requests to the models). 
Regarding Claim 2, Faulhaber teaches all aspects of the claimed invention as disclosed in Claim 1 above. Faulhaber further teaches wherein the selecting comprises selecting the optimal artificial intelligence model corresponding to a lowest value of misclassification probability of incorrectly classifying the input data determined by the selection artificial intelligence model from among a first misclassification probability of the first artificial intelligence model incorrectly classifying the input data and a second misclassification 61probability of the second artificial intelligence model incorrectly classifying the input data ([0053], machine learning service 140 predicts which ML model from a set of multiple candidate models (e.g., in a “group”) is most likely to be the most accurate/performant for a particular request based on the request itself and/or other circumstances associated with the request, model selector 110 thus, in some embodiments, utilizes a ML model 112 that evaluates a request as input to the model and outputs an identifier of which model is to be used (due to it, for example, being the most likely accurate)).  
Regarding Claim 5, Faulhaber teaches all aspects of the claimed invention as disclosed in Claim 1 above. Faulhaber further teaches providing the input data to the optimal artificial intelligence model ([0073], Fig. 7, block 720, providing, by the model selector, a plurality of inference requests to the plurality of ML models according to the updated distribution, using the plurality of requests by the model selector 110 to identify one or more ML models to provide inference requests to, and sending the inference requests to the models); and obtaining a result of classifying the input data from the optimal artificial intelligence model ([0056], the model selector 110 can provide the selected model with an inference request, or can issue a command to have the selected model service the request (or to return its results, such as when a shadow execution is occurring)).  
Regarding Claim 6, Faulhaber teaches all aspects of the claimed invention as disclosed in Claim 1 above. Faulhaber further teaches wherein a neural network structure of the selection artificial intelligence model is different from structures of the first artificial intelligence model and the second artificial intelligence model ([0054], model 112 can identify characteristics of particular requests that indicate which of the multiple models will perform the best, the ML model 112 may comprise multiple models—e.g., a first “deep” learning model (e.g., a neural network) to get some characteristics about a message, which feeds into a probability model that selects a model using outputs of first deep model).  
Regarding Claim 7, Faulhaber teaches all aspects of the claimed invention as disclosed in Claim 1 above. Faulhaber further teaches wherein the output of the selection artificial intelligence model comprises a first misclassification probability of the first artificial intelligence model incorrectly classifying the input data and a second misclassification 62probability of the second artificial intelligence model incorrectly classifying the input data ([0072], updating a model selector may be performed by analytics engine 122 and may include generating and deploying an updated ML model 112, sending an update message 138 with details about the new distribution/weighting, [0058-0060], machine learning service 140 uses an ensemble approach (e.g., averaging, voting, weighted voting, etc.) via result generator 114 to take the inference results 142 generated by multiple models to identify a result 144 to be returned for a request 132A, each model can be granted a weight based on a measured accuracy of the model (e.g., a model that has an accuracy score of 98% gets a weight of 0.98 while a model that has an accuracy score of 81% gets a weight of 0.81)).  
Regarding Claim 8, Faulhaber teaches all aspects of the claimed invention as disclosed in Claim 7 above. Faulhaber further teaches adjusting, based on the first misclassification probability and the second misclassification probability, a plurality of weight values applied to at least one of the first artificial intelligence model and the second artificial intelligence model comprising an ensemble artificial intelligence model ([0051-0052], model selector 110 may route requests to ML models at an equal distribution, thereafter, by monitoring the performance of the models, the analytics engine 122 may determine that some models perform better than others, and cause (e.g., via update message(s) 138) the model selector 110 to change the distribution, more inference work is performed by those ML models that are performing better, and less inference work is performed by those ML models that are performing comparatively worse, the weights (shown in box 402) can be used to weight particular inference results by a result generator 114 in determining how to determine a final result, [0059-0060], the result generator 114 may employ an ensemble algorithm 600—e.g., voting—to determine that the most popular (and likely correct) answer, each model can be granted a weight based on a measured accuracy of the model (e.g., a model that has an accuracy score of 98% gets a weight of 0.98 while a model that has an accuracy score of 81% gets a weight of 0.81)).  
Regarding Claim 9, Faulhaber teaches all aspects of the claimed invention as disclosed in Claim 8 above. Faulhaber further teaches wherein the adjusting of the plurality of weight values comprises adjusting the plurality of weight values applied to at least one of the first artificial intelligence model and the second artificial intelligence model, in such a manner that the plurality of weight values are reduced when misclassification probability is high ([0051-0052], model selector 110 may route requests to ML models at an equal distribution, thereafter, by monitoring the performance of the models, the analytics engine 122 may determine that some models perform better than others, and cause (e.g., via update message(s) 138) the model selector 110 to change the distribution, more inference work is performed by those ML models that are performing better, and less inference work is performed by those ML models that are performing comparatively worse, the weights (shown in box 402) can be used to weight particular inference results by a result generator 114 in determining how to determine a final result, [0060], each model can be granted a weight based on a measured accuracy of the model (e.g., a model that has an accuracy score of 98% gets a weight of 0.98 while a model that has an accuracy score of 81% gets a weight of 0.81)).  
Regarding Claim 10, Faulhaber teaches all aspects of the claimed invention as disclosed in Claim 8 above. Faulhaber further teaches providing the input data to the ensemble artificial intelligence model; and outputting a result of classifying the input data from the ensemble artificial intelligence model ([0058], machine learning service 140 uses an ensemble approach (e.g., averaging, voting, weighted voting, etc.) via result generator 114 to take the inference results 142 generated by multiple models to identify a result 144 to be returned for a request).  
Regarding Claim 11, Faulhaber teaches all aspects of the claimed invention as disclosed in Claim 1 above. Faulhaber further teaches wherein the first artificial intelligence model is configured to classify the input data into a class from among a plurality of classes and the second artificial intelligence model is configured to classify the input data into the class from among the plurality of classes ([0070], inference results generated by a plurality of ML models of a group that generate a common type of inference, [0053], machine learning service 140 predicts which ML model from a set of multiple candidate models (e.g., in a “group”) is most likely to be the most accurate/performant for a particular request based on the request itself and/or other circumstances associated with the request (~multiple models trained to perform the same type of classification task)).  
Regarding Claim 12, Faulhaber teaches all aspects of the claimed invention as disclosed in Claim 1 above. Faulhaber further teaches wherein at least one of a first hyper-parameter, a first model architecture, a first training technique, or a first dataset input for training the first artificial intelligence model is different from at least one of a second hyper- parameter, a second model architecture, a second training technique, or a second dataset input for training the second artificial intelligence model ([0053-0054], predicts which ML model from a set of multiple candidate models (e.g., in a “group”) is most likely to be most accurate/performant, models 118W-118Z could differ in any of a variety of ways, such as the use of different ML algorithms, parameters/hyperparameters, training data, etc).  
Regarding Claim 13, Faulhaber teaches all aspects of the claimed invention as disclosed in Claim 1 above. Faulhaber further teaches wherein the first artificial intelligence model and the second artificial intelligence model are combined as an ensemble Al model configured to classify the input data ([0058], machine learning service 140 uses an ensemble approach (e.g., averaging, voting, weighted voting, etc.) via result generator 114 to take the inference results 142 generated by multiple models to identify a result 144 to be returned for a request).  
Regarding Claim 14, Faulhaber teaches all aspects of the claimed invention as disclosed in Claim 1 above. Faulhaber further teaches wherein the first artificial intelligence model comprises at least one on-device artificial intelligence model and at least one server- based artificial intelligence model ([0125], while the model training system 820, the model hosting system 840, the training data store 860, the training metrics data store 865, the container data store 870, the training model data store 875, and the model prediction data store 880 are illustrated as separate components, any one or all of these components can be implemented by a single computing device, or by multiple distinct computing devices, such as computer servers, logically or physically grouped together to collectively operate as a server system, any one or all of these components can communicate via a shared internal network, and the collective system (e.g., also referred to herein as a machine learning service) can communicate with one or more of the user devices 802 via the network 810).  
Regarding Claim 15, Faulhaber teaches a device (Figs. 6-7) for selecting an artificial intelligence model for classifying input data ([0069], Fig. 7 operations of a method for dynamic accuracy-based deployment of machine learning models), the device comprising: a display; and a processor ([0069])  configured to execute at least one instruction to: 
obtain first misclassified data of a first artificial intelligence model classifying data included in a training data set ([0070], Fig. 7, block 705, obtaining a plurality of inference results generated by a plurality of ML models of a group that generate a common type of inference), the first misclassified data indicating first data of the training data set for which the first artificial intelligence model incorrectly classifies the first data ([0071], Fig. 7, at block 710, determining, based at least in part on the plurality of inference results, a plurality of accuracy scores corresponding to the plurality of ML models, comparing the plurality of inference results generated by the plurality of ML models with the obtained ground truth values, and assigning an accuracy score for a model based on how frequent and/or how similar that model's inference results match the corresponding ground truth values, [0039], judging quality of results, i.e., whether they are correct, analytics engine 122 can compare the results from each of the multiple models to identify results that appear across the set with more frequently as being the most likely correct, analytics engine 122 can identify differences between the results, and send the results (and/or differences, or unique different results) through a judging system 126, which can be an automated system that is programmed with domain-specific knowledge or has access to correct answers (e.g., from previous results deemed acceptable)); 
64obtain second misclassified data of a second artificial intelligence model classifying the data included in the training data set ([0070], Fig. 7, block 705, obtaining a plurality of inference results generated by a plurality of ML models of a group that generate a common type of inference), the second misclassified data indicating second data of the training data set for which the second artificial intelligence model incorrectly classifies the second data ([0071], Fig. 7, at block 710, determining, based at least in part on the plurality of inference results, a plurality of accuracy scores corresponding to the plurality of ML models, comparing the plurality of inference results generated by the plurality of ML models with the obtained ground truth values, and assigning an accuracy score for a model based on how frequent and/or how similar that model's inference results match the corresponding ground truth values, [0039], judging quality of results, i.e., whether they are correct, analytics engine 122 can compare the results from each of the multiple models to identify results that appear across the set with more frequently as being the most likely correct, analytics engine 122 can identify differences between the results, and send the results (and/or differences, or unique different results) through a judging system 126, which can be an automated system that is programmed with domain-specific knowledge or has access to correct answers (e.g., from previous results deemed acceptable)); 
train a selection artificial intelligence model based on the first misclassified data and the second misclassified data ([0072], Fig. 7, at block 715, updating a model selector, based on the plurality of accuracy scores, to cause the model selector to select ones of the plurality of ML models to generate inferences for inference requests according to an updated distribution); 
provide the input data to the selection artificial intelligence model ([0073], Fig. 7, block 720 can include receiving the plurality of inference requests, [0053], model selector 110 utilizes a ML model 112 that evaluates a request as input to the model and outputs identifier of which model is to be used); and 
select an optimal artificial intelligence model from among the first artificial intelligence model and the second artificial intelligence model to classify the input data, based on output of the selection artificial intelligence model ([0073], Fig. 7, block 720, providing, by the model selector, a plurality of inference requests to the plurality of ML models according to the updated distribution, using the plurality of requests by the model selector 110 to identify one or more ML models to provide inference requests to, and sending the inference requests to the models).  
Regarding Claim 16, Faulhaber teaches all aspects of the claimed invention as disclosed in Claim 15 above. Faulhaber further teaches wherein the processor is further configured to select the optimal artificial intelligence model corresponding to a lowest value of misclassification probability of incorrectly classifying the input data determined by the selection artificial intelligence model from among a first misclassification probability of the first artificial intelligence model incorrectly classifying the input data and a second misclassification probability of the second artificial intelligence model incorrectly classifying the input data ([0053], machine learning service 140 predicts which ML model from a set of multiple candidate models (e.g., in a “group”) is most likely to be the most accurate/performant for a particular request based on the request itself and/or other circumstances associated with the request, model selector 110 thus, in some embodiments, utilizes a ML model 112 that evaluates a request as input to the model and outputs an identifier of which model is to be used (due to it, for example, being the most likely accurate)).  
Regarding Claim 18, Faulhaber teaches all aspects of the claimed invention as disclosed in Claim 15 above. Faulhaber further teaches wherein the first artificial intelligence model is configured to classify the input data into a class from among a plurality of classes and the second artificial intelligence model is configured to classify the input data into the class from among the plurality of classes ([0070], inference results generated by a plurality of ML models of a group that generate a common type of inference, [0053], machine learning service 140 predicts which ML model from a set of multiple candidate models (e.g., in a “group”) is most likely to be the most accurate/performant for a particular request based on the request itself and/or other circumstances associated with the request (~multiple models trained to perform the same type of classification task)).  
Regarding Claim 19, Faulhaber teaches all aspects of the claimed invention as disclosed in Claim 15 above. Faulhaber further teaches a communicator configured to communicate with a server, wherein the processor is further configured to control the communicator to receive the first misclassified data and the second misclassified data from the server ([0125], while the model training system 820, the model hosting system 840, the training data store 860, the training metrics data store 865, the container data store 870, the training model data store 875, and the model prediction data store 880 are illustrated as separate components, any one or all of these components can be implemented by a single computing device, or by multiple distinct computing devices, such as computer servers, logically or physically grouped together to collectively operate as a server system, any one or all of these components can communicate via a shared internal network, and the collective system (e.g., also referred to herein as a machine learning service) can communicate with one or more of the user devices 802 via the network 810).  
Regarding Claim 20, Faulhaber teaches a computer-readable recording medium having recorded thereon a computer program for executing a method ([0069], Figs. 6-7) of selecting an artificial intelligence model for classifying input data ([0069], Fig. 7 operations of a method for dynamic accuracy-based deployment of machine learning models), the method comprising: 
obtaining first misclassified data of a first artificial intelligence model classifying data included in a training data set ([0070], Fig. 7, block 705, obtaining a plurality of inference results generated by a plurality of ML models of a group that generate a common type of inference), the first misclassified data indicating first data of the training data set for which the first artificial intelligence model incorrectly classifies the first data ([0071], Fig. 7, at block 710, determining, based at least in part on the plurality of inference results, a plurality of accuracy scores corresponding to the plurality of ML models, comparing the plurality of inference results generated by the plurality of ML models with the obtained ground truth values, and assigning an accuracy score for a model based on how frequent and/or how similar that model's inference results match the corresponding ground truth values, [0039], judging quality of results, i.e., whether they are correct, analytics engine 122 can compare the results from each of the multiple models to identify results that appear across the set with more frequently as being the most likely correct, analytics engine 122 can identify differences between the results, and send the results (and/or differences, or unique different results) through a judging system 126, which can be an automated system that is programmed with domain-specific knowledge or has access to correct answers (e.g., from previous results deemed acceptable)); 
obtaining second misclassified data of a second artificial intelligence model classifying of the data included in the training data set ([0070], Fig. 7, block 705, obtaining a plurality of inference results generated by a plurality of ML models of a group that generate a common type of inference), the second misclassified data indicating second data of the training data set for which the second artificial intelligence model incorrectly classifies the second data ([0071], Fig. 7, at block 710, determining, based at least in part on the plurality of inference results, a plurality of accuracy scores corresponding to the plurality of ML models, comparing the plurality of inference results generated by the plurality of ML models with the obtained ground truth values, and assigning an accuracy score for a model based on how frequent and/or how similar that model's inference results match the corresponding ground truth values, [0039], judging quality of results, i.e., whether they are correct, analytics engine 122 can compare the results from each of the multiple models to identify results that appear across the set with more frequently as being the most likely correct, analytics engine 122 can identify differences between the results, and send the results (and/or differences, or unique different results) through a judging system 126, which can be an automated system that is programmed with domain-specific knowledge or has access to correct answers (e.g., from previous results deemed acceptable)); 
training a selection artificial intelligence model based on the first misclassified data and the second misclassified data ([0072], Fig. 7, at block 715, updating a model selector, based on the plurality of accuracy scores, to cause the model selector to select ones of the plurality of ML models to generate inferences for inference requests according to an updated distribution); 
providing the input data to the selection artificial intelligence model ([0073], Fig. 7, block 720 can include receiving the plurality of inference requests, [0053], model selector 110 utilizes a ML model 112 that evaluates a request as input to the model and outputs an identifier of which model is to be used); and 
66selecting an optimal artificial intelligence model from among the first artificial intelligence model and the second artificial intelligence model to classify the input data, based on output of the selection artificial intelligence model ([0073], Fig. 7, block 720, providing, by the model selector, a plurality of inference requests to the plurality of ML models according to the updated distribution, using the plurality of requests by the model selector 110 to identify one or more ML models to provide inference requests to, and sending the inference requests to the models).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Faulhaber, Jr. et al (US 2019/0156247), in view of Curcio et al (US 2014/0161354).
Regarding Claims 3 and 17, Faulhaber teaches all aspects of the claimed invention as disclosed in Claims 1 and 15 above. Faulhaber fails to teach wherein the training comprises: inputting the first misclassified data and the second misclassified data to the selection artificial intelligence model.
In the same field of endeavor, Curcio teaches wherein the training comprises: inputting the first misclassified data and the second misclassified data to the selection artificial intelligence model ([0113], during training, each sub-sequent classifier is trained on a partition of the feature space where the previous classifiers do not perform well, this is achieved by considering, at each sub-sequent classifier, the most informative training samples, which include those samples that were misclassified by the previous classifiers).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the deployment of machine learning models based on an accuracy score indicating likelihood of each model to correctly or incorrectly classify the requested inference, as taught in Faulhaber, to further include training subsequent machine learning models by inputting previously misclassified data as part of the training set, as taught in Curcio, in order to enhance the performance of the classifiers and boost the accuracies of the results provided. (See Curcio [0112-0113])
Regarding Claim 4, Faulhaber, as modified by Curcio, teaches all aspects of the claimed invention as disclosed in Claim 3 above. Faulhaber further teaches wherein the training comprises training the selection artificial intelligence model about characteristics and distribution of data of the first data and the second data ([0019], the quality of multiple ML models can be measured and used to generate yet another ML model that can predict, for a particular inference input data element, which one or more of multiple ML models will likely perform best (e.g., based on characteristics of the input data), this ML model can be used as part of a model selector that can dynamically route inference requests to particular ML models of a group of models that will likely yield a best result in terms of actual performance, [0022], a best model may depend on dynamic factors, such as spiky traffic and/or data distribution drifts).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Han et al (US 2009/0316983) discloses associating a weight with each training sample of a classifier, where the weight associated with each training sample may change as a result of a weak classifier's ability to correctly recognize the given training sample, in instances wherein a classifier incorrectly indentifies a given training sample, the weight of that training sample may be increased to signify that the training sample may be difficult to correctly recognize ([0025-0027], Fig. 4 showing method of creating a strong classifier based on a set of selected weak classifiers);
Jebara et al (US 2014/0029840) discloses boosting weak classifier to form a strong composite classifier, the weak classifiers are optimized and selected from a pool and assembled into the composite classifier based on their ability to predict the labels of examples ([0004, 0013-0015]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET G MASTRODONATO whose telephone number is (571)270-7803. The examiner can normally be reached M-F 9:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET G MASTRODONATO/Primary Examiner, Art Unit 2641